Citation Nr: 0622360	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-08 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis B. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to 
February 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2003, a statement of the case was issued in January 2004, and 
a substantive appeal was received in February 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2003, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information.  This form 
indicated that the veteran received treatment for hepatitis B 
from Dr. J.C. Roy from 1980 to 1990 and gave an address for 
Dr. Roy.  The veteran indicated that Dr. Roy had passed away, 
but that another doctor, Dr. Finley, took over his practice 
and should still have the veteran's records.  However, upon 
review of the claims file, it appears that these records were 
never requested.  The Board finds that these records are 
necessary in order to render a decision and, thus, such 
records should be requested to fully meet the requirements of 
38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of all medical records 
from Dr. Finley documenting treatment of 
the veteran by him, or by a Dr. Roy from 
1980 to 1990.  If these records are 
unavailable, it should be noted in the 
claims file. 

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if service 
connection for veteran's hepatitis B is 
warranted.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



